           Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 1 of 13


     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
7
     bnisenbaum@hotmail.com
     james.cook@johnburrislaw.com
8
     Attorneys for Plaintiff,
9    MICHAEL DAVID KENNEDY
10

11                                UNITED STATES DISTRICT COURT

12                              EASTERN DISTRICT OF CALIFORNIA
13

14   MICHAEL DAVID KENNEDY,                                CASE NO.:

15
                         Plaintiff,                         COMPLAINT FOR DAMAGES
16                                                          (42 U.S.C. Section 1983 and pendent tort
            v.
                                                            claims)
17

                                                           JURY TRIAL DEMANDED
18   COUNTY OF SOLANO, a municipal
     corporation; CITY OF VALLEJO, a municipal
19
     corporation; R. FIELDS, individually and in his
20   capacity as Sheriff’s Deputy for the COUNTY
     OF SOLANO SHERIFF’S DEPARTMENT; and
21   DOES 1-50, inclusive, individually, jointly and
     severally,
22

23                Defendants.

24

25
                                            INTRODUCTION
26
            1.     On February 25, 2017, Plaintiff, CITY OF VALLEJO officers unlawfully arrested
27
     MICHAEL DAVID KENNEDY for filming them. Officers transported KENNEDY to a holding cell
28



                                        COMPLAINT FOR DAMAGES
                                       Michael Kennedy v County of Solano
                                                      -1
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 2 of 13



1    at the COUNTY OF SOLANO jail. COUNTY OF SOLANO Sheriff’s deputies then assaulted
2    KENNEDY.
3           2.      This is an action for damages brought pursuant to Title 42 U.S.C. §§ 1983 and 1988,
4
     and the Fourth Amendment to the United States Constitution, under California Civil Code Section §
5
     52.1, and under the common law of California. This action is against the CITY OF VALLEJO, the
6
     COUNTY OF SOLANO, R. FIELDS, and DOES 1-50.
7

8
                                                JURISDICTION
9
            3.      This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
10
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
11
     practices alleged herein took place in the County of Solano California, which is within the judicial
12
     district of this Court. This Court also has supplemental jurisdiction over Plaintiff's state law causes
13
     of action under 28 U.S.C. § 1367.
14

15

16                                                  PARTIES

17          4.      Plaintiff MICHAEL DAVID KENNEDY (“PLAINTIFF” or “KENNEDY”) has been

18   and is a resident of California and a United States Citizen.

19          5.      Defendant COUNTY OF SOLANO (hereinafter “COUNTY”) is an incorporated
20   public entity duly authorized and existing as such in and under the laws of the State of California; at
21   all times herein mentioned, Defendant County has possessed the power and authority to adopt
22   policies and prescribe rules, regulations and practices affecting the operation of the Solano County
23
     Sheriff’s Department and its tactics, methods, practices, customs and usage. At all relevant times,
24
     Defendant County was the employer of DOES Defendants.
25
            6.      Defendant CITY OF VALLEJO (hereinafter “CITY”) is an incorporated public entity
26
     duly authorized and existing as such in and under the laws of the State of California; and at all times
27
     herein mentioned, Defendant City has possessed the power and authority to adopt policies and
28
     prescribe rules, regulations and practices affecting the operation of the City of Vallejo Police

                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -2
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 3 of 13



1    Department and its tactics, methods, practices, customs and usage. At all relevant times, Defendant
2    City was the employer of DOES Defendants.
3           7.      Defendant R. FIELDS (hereinafter “FIELDS”), was a Sheriff’s deputy for the
4
     COUNTY OF SOLANO and is sued individually and in his official capacity.
5
            8.      Plaintiff is ignorant of the true names and capacities of Defendants DOES 1 through
6
     50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiff is informed and
7
     believes and thereon alleges that each defendant so named is responsible in some manner for the
8
     injuries and damages sustained by Plaintiff as set forth herein. Plaintiff will amend his complaint to
9
     state the names and capacities of DOES 1-50, inclusive, when they have been ascertained.
10

11
                                  ADMINISTRATIVE PREREQUISITES
12
            9.      Plaintiff is required to comply with an administrative tort claim requirement under
13
     California law. Plaintiff filed an administrative claim with the County on September 26, 2019. The
14

15
     Plaintiff has exhausted all administrative remedies pursuant to California Government Code § 910.

16

17                                       FACTUAL ALLEGATIONS

18          10.     The incident took place on February 25, 2017 at 500 Tennessee Street, Vallejo CA

19   94590. KENNEDY witnessed CITY officers conducting an arrest. KENNEDY began filming the
20   CITY officers. KENNEDY did not interfere with the officers. However, the officers ordered
21   KENNEDY to refrain from recording them. KENNEDY refused to stop recording the officers. CITY
22   officers then tackled KENNEDY. Officers arrested KENNEDY and transported him to the
23
     COUNTY OF SOLANO jail at 500 Union Ave, Fairfield, CA 94533.
24
            11.     On February 26, 2017, at 1:30 a.m., COUNTY Sheriff’s Deputy FIELDS performed a
25
     strip search on KENNEDY. After the strip search, KENNEDY asked FIELDS for a blanket.
26
     FIELDS responded by saying "fuck your blanket." KENNEDY reached for a blanket. FIELDS then
27
     grabbed KENNEDY by his throat and pinned him against the glass barrier. FIELDS punched
28
     KENNEDY in the face. Then, another COUNTY Sheriff’s Deputy kneed KENNEDY in his kidney.

                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -3
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 4 of 13



1    FIELDS performed a leg-sweep on KENNEDY. The leg sweep caused KENNEDY to fall face-first
2    onto the floor. Due to the impact, KENNEDY’S artificial teeth became dislodged. FIELDS
3    responded by saying, “I knew that mother-fucker would come out." FIELDS then pulled
4
     KENNEDY’S arm behind his back. This action fractured KENENDY’S elbow.
5
            12.     Jail staff transported KENNEDY to North Bay Medical Center, 1200 B. Gale Wilson
6
     Boulevard, Fairfield, CA 94533. Dr. Teresa Bonzani diagnosed KENNEDY with a fractured elbow
7
     and a concussion. As a result of the incident, KENNEDY suffered a fractured elbow, concussion,
8
     black eye and lacerated lip.
9
            13.     On February 27, 2017, Mr. Kennedy was scheduled to begin a new, higher-paying
10
     job. However, Claimant was unable to begin the new job due to the injuries he suffered as a result of
11
     the incident. Mr. Kennedy is still undergoing rehabilitation for sharp pains and limited range of
12
     motion in his arm.
13

14
                                     FIRST CAUSE OF ACTION
15    (Violation of the Fourth Amendment of the United States Constitution- Unlawful Detention)
                                          (42 U.S.C. § 1983)
16
                    (Against Defendants COUNTY, CITY, FIELDS, and DOES 1-50)
17

18
            14.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 13 of this
19
     Complaint.
20
            15.     Defendants' above-described conduct violated Plaintiff's right as provided for under
21
     the Fourth Amendment to the United States Constitution to be free from unreasonable searches and
22
     seizures. KENNEDY lawfully recorded CITY officers performing an arrest. The CITY officers
23
     demanded KENNEDY stop filming. KENNEDY refused. In response the CITY officers detained
24
     and arrested KENNEDY. However, the officers lacked the requisite reasonable suspicion to detain
25
     KENNEDY. Officers also lacked probable cause to arrest KENNEDY.
26
            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
27

28



                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -4
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 5 of 13


                                   SECOND CAUSE OF ACTION
1
       (Violation of the Fourth Amendment of the United States Constitution- Unlawful Seizure)
2                                        (42 U.S.C. § 1983)
                   (Against Defendants COUNTY, CITY, FIELDS, and DOES 1-50)
3
            16.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 15 of this
4
     Complaint.
5
            17.     Defendants' above-described conduct violated Plaintiff's right as provided for under
6
     the Fourth Amendment to the United States Constitution to be free from unreasonable searches and
7
     seizures. Defendants lacked the requisite probable cause to arrest Plaintiff Kennedy. KENNEDY
8

9
     was legally filming the officers’ official conduct. KENNEDY did not engage in any conduct in

10   which there would be probable cause to suspect him of committing any crime. CITY Officers

11   unlawfully arrested Kennedy. COUNTY Sheriff’s Deputies continued to detain KENNEDY.

12          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

13
                                     THIRD CAUSE OF ACTION
14
        (Violation of the Fourth Amendment of the United States Constitution- Excessive Force)
15                                         (42 U.S.C. § 1983)
                             (Against defendants FIELDS, and DOES 1-50)
16
            18.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 17 of this
17
     Complaint.
18
            19.     Defendants’ above-described conduct constituted violations of KENNEDY’S rights
19
     as provided for under the Fourth Amendment to the United States Constitution. These rights include
20
     but are not limited to the right to be free from excessive force and/or the arbitrary and/or
21
     unreasonable use of force against him. Defendant officers and deputies knew, or should have known,
22

23
     how to use proper force. The state of California requires officers and deputies to learn about

24   excessive force. POST Learning Domain 20 states “in all cases the use of force must be reasonable

25   compared to the threat."

26          20.     CITY officers used excessive force on KENNEDY while arresting him. CITY
27   officers did not have reasonable suspicion that KENNEDY committed a crime. KENNEDY merely
28



                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -5
               Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 6 of 13



1    used his phone to record the officers. However, in response, CITY officers tackled KENNEDY.
2    CITY officers’ actions were unreasonable compared to the threat.
3              21.     At the COUNTY Jail, KENNEDY asked FIELDS for a blanket. FIELDS responded
4
     by saying "fuck your blanket." Mr. Kennedy then reached for a blanket. In response, FIELDS
5
     grabbed KENNEDY by his throat and pinned him against the glass barrier. FIELDS then punched
6
     KENNEDY in his face. Another COUNTY deputy kneed KENNEDY in his kidney. FIELDS
7
     performed a leg-sweep on Mr. Kennedy. FIELDS then pulled KENNEDY’S arm behind his back.
8
     This action fractured KENNEDY’S elbow. COUNTY deputies’ actions were unreasonable
9
     compared to the threat.
10
               WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
11

12
                                        FOURTH CAUSE OF ACTION
13                   (Violation of the First Amendment of the United States Constitution)
                                               (42 U.S.C. § 1983)
14                     (Against Defendants COUNTY, CITY, FIELDS, and DOES 1-50)
15             22.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 21 of this
16   Complaint.
17             23.    Defendants’ above-described conduct constituted acts under color of state law, and
18
     without due process of law, which deprived KENNEDY of his right to freedom of speech. On
19
     February 25, 2017, KENNEDY filmed CITY officers. KENNEDY filmed the officers from a safe
20
     distance. KENNEDY did not interfere with the officers. However, CITY officers demanded that
21
     KENNEDY stop filming. KENNEDY refused to stop filming. In response, CITY officers tackled
22
     KENNEDY. CITY officers then arrested KENNEDY. Defendants deprived KENNEDY of his
23
     rights by use of unreasonable, unjustified force in an attempt to prevent him from recording an
24
     arrest.
25
               24.    COUNTY deputies then continued to retaliate against KENNEDY as a result of
26
     KENNEDY filming CITY police. COUNTY deputies detained KENNEDY. Then, COUNTY
27

28
     deputies, including FIELDS, used excessive and unreasonable force on KENNEDY.



                                            COMPLAINT FOR DAMAGES
                                           Michael Kennedy v County of Solano
                                                          -6
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 7 of 13



1           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
2

3
                                       FIFTH CAUSE OF ACTION
                                        (Monell - 42 U.S.C. § 1983)
4                         (Against Defendants COUNTY, CITY, and DOES 1-50)
5           25.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 24 of this
6    Complaint.
7           26.     CITY and COUNTY officials failed to train officers their officers and deputies to use
8    force that is reasonable compared to the threat. Plaintiff is informed and believes and thereon alleges
9    that high-ranking COUNTY and CITY officials, including high-ranking supervisors and DOES 1-
10
     50, and/or each of them, knew and/or reasonably should have known about the repeated acts of
11
     unconstitutional use of force by CITY officers and COUNTY Sheriff’s deputies. CITY officers and
12
     COUNTY deputies are required to learn about proper use of force. The proper use of force is
13
     outlined in POST Learning Domain 20.
14
            27.     The CITY OF VALLEJO has a pattern of CITY officers using excessive force and
15
     making unlawful arrests on the African-American community. For example, In January, 2019,
16
     Adrian Burrell, a black Marine veteran, filmed a traffic stop from his front porch. CITY Officer
17
     David McLaughlin ordered him to stop filming. Burrell refused. In response, McLaughlin slammed
18
     Burrell into a wall and swung him into a pole. This caused Burrell to sustain a concussion. Then, in
19

20
     April 2019, CITY officers pulled over Deyana Jenkins without reasonable suspicion. CITY officers

21
     tasered Jenkins then arrested her for resisting arrest. However, the DA did not file charges against

22   Jenkins. In February 2019, CITY officers shot and killed Willie McCoy as McCoy slept in his car. In

23   October 2018, CITY officers pulled over Demon Thurston, who is black. Officers then violently

24   dragged Thurston out of her car and arrested her for resisting arrest. Again, the DA declined to file
25   charges against Thurston. In February 2018, CITY officer, Ryan McMahon, shot and killed Ronell
26   Foster. McMahon’s actions were excessive compared to the threat that Foster posed. Foster was
27   unarmed. This pattern of misconduct by CITY officers should have been enough to alert high
28



                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -7
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 8 of 13



1    ranking officials of deficiencies in CITY policy or training regarding excessive force and unlawful
2    arrests against the African American community.
3           28.     Despite having such notice, KENNEDY is informed and believes and thereon alleges
4
     CITY officials, and DOES 1-50, approved, ratified, condoned, encouraged, sought to cover up,
5
     and/or tacitly authorized the continuing patterns of officers using excessive force and making
6
     unlawful arrests. These continued patterns of abuse caused CITY officers to use excessive force on
7
     KENNEDY and to arrest KENNEDY without probable cause. The facts surrounding KENNEDY’S
8
     arrest are factually similar to the facts surrounding the above cited cases. Specifically, CITY officers
9
     profiled KENNEDY, who is African American, due to the color of his skin. CITY officers used
10
     intimidation in attempt to deprive KENNEDY of his right to film them. CITY officers then used
11
     excessive force to unlawfully arrest KENNEDY.
12
            29.     The COUNTY OF SOLANO had notice that defects existed in the training and
13
     performance of Sheriff’s deputies regarding the use of force. For example, in November 2017,
14

15
     COUNTY deputy Peirce arrested Abdulhadi Awad. Mr. Awad did not resist. However, Peirce then

16   did a leg sweep on Awad. Peirce proceeded to punch Awad in the face multiple time. This is

17   factually similar to the excessive force used by COUNTY Deputy FIELDS against KENNEDY.

18          30.     The aforementioned acts and/or omissions and/or deliberate indifference by high

19   ranking CITY and COUNTY officials, including high ranking CITY and COUNTY supervisors, and
20   DOES 26-50, and each of them resulted in the deprivation of KENNEDY’S constitutional rights.
21   KENNEDY sustained injuries and distress due to the excessive force and unlawful arrest.
22          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
23

24                                    SIXTH CAUSE OF ACTION
               (Violation of the Fourteenth Amendment of the United States Constitution)
25                              (Deliberate Indifference, 42 U.S.C. § 1983)
                                         (Against All Defendants)
26
            31.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 30 of this
27
     Complaint.
28



                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -8
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 9 of 13



1           32.     KENNEDY was a pretrial detainee who had not been convicted of any crime.
2    KENNEDY had a due process right to be free from the acts of entity defendants that would cause
3    him serious injury. Farmer v. Brennan, 511 U.S. 825, 833 (1994), generally established that prison
4
     officials have a duty to protect prisoners. This is so because corrections officers have “stripped [the
5
     inmates] of virtually every means of self-protection and foreclosed their access to outside aid.” City
6
     of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983).
7
            33.     CITY officers and COUNTY deputies were deliberately indifferent to KENNEDY’S
8
     safety. CITY officers tackled KENNEDY even though he did not pose a threat to them. COUNTY
9
     deputies choked, punched and tackled KENNEDY. FIELDS twisted and broke KENNEDY’S arm.
10
            34.     By the actions described above, Defendants violated 42 U.S.C. § 1983, by depriving
11
     KENNEDY of his clearly established and well-settled constitutional rights protected by the
12
     Fourteenth Amendments to the United States Constitution: The right to be free from deliberate
13
     indifference to Plaintiff’s well-being while in custody as secured by the Fourteenth Amendment.
14

15
            35.     Defendants subjected KENNEDY to their wrongful conduct, depriving KENNEDY

16   of rights described herein.

17          36.     As a direct and proximate result of Defendants’ acts as set forth above, Plaintiffs

18   sustained injuries and damages as set forth herein.

19          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
20
                                     SEVENTH CAUSE OF ACTION
21
                                 (Violation of California Civil Code § 52.1)
22                             (Against Defendants FIELDS and DOES 1-50)

23          37.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 36 of this

24   Complaint.
25          38.     Defendants’ above-described conduct constituted interference, and attempted
26   interference, by threats, intimidation and coercion with KENNEDY’S peaceable exercise and
27   enjoyment of rights secured by the Constitution and laws of the United States and the State of
28   California, in violation of California Civil Code § 52.1.


                                           COMPLAINT FOR DAMAGES
                                          Michael Kennedy v County of Solano
                                                         -9
           Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 10 of 13



1           39.     On February 25, 2017, KENNEDY filmed CITY officer from a safe distance.
2    KENNEDY did not interfere with the officers. CITY officers asked KENNEDY to stop filming.
3    KENNEDY refused to stop filming. CITY officers intimidated KENNEDY and coerced him to stop
4
     filming. Officers coerced KENNEDY by physically detaining and arresting him.
5
            40.     On February 26, 2017, COUNTY Deputy FIELDS forced KENNEDY to take his
6
     clothes off during a strip search. After the search, KENNEDY asked FIELDS for a blanket to cover
7
     up and keep warm. FIELDS responded with intimidation, saying “fuck your blanket.” KENNEDY
8
     then attempted to pick up a blanket. FIELDS responded with coercion by using excessive and
9
     unreasonable force. FIELDS grabbed KENNEDY by his neck. Another COUNTY deputy then
10
     kneed KENNEDY in his side. FIELDS did a leg sweep on KENNEDY, pushing him to the ground.
11
     FIELDS then twisted KENNEDY’S arm behind his back. This caused KENNEDY’S elbow to
12
     fracture. COUNTY deputies above described action amount to coercion.
13
            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
14

15
                                    EIGHTH CAUSE OF ACTION
16                                          (Negligence)
                     (Against Defendants COUNTY, CITY, FIELDS, and DOES1-50)
17
            41.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1 through
18
     40 of this Complaint.
19

20
            42.     The present action is brought pursuant to sections 820 and 815.2 of the California

21
     Government Code. Pursuant to section 820 of the California Government Code, as public

22   employees, FIELDS and DOES 1-50 are liable for injuries caused by their acts or omissions to the

23   same extent as a private person.

24          43.     At all times mentioned herein, FIELDS and COUNTY DOES 1-50 were acting
25   within the course and scope of their employment and/or agency with Defendant COUNTY. As such,
26   Defendant COUNTY is liable in respondeat superior for the injuries caused by the acts and
27   omissions of Defendants FIELDS and DOES 1-50 pursuant to section 815.2 of the California
28   Government Code. Similarly, CITY officers, and DOES 1-50, were acting within the course and


                                          COMPLAINT FOR DAMAGES
                                         Michael Kennedy v County of Solano
                                                       - 10
           Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 11 of 13



1    scope of their employment and/or agency with Defendant CITYs. As such, Defendant CITY is liable
2    in respondeat superior for the injuries caused by the acts and omissions of Defendants FIELDS and
3    DOES 1-50.
4
            44.     At all times, each Defendants owed KENNEDY a duty to act with due care in the
5
     execution and enforcement of any right, law, or legal obligation.
6
            45.     Defendants disregarded their duty to KENNEDY by use of unreasonable, unjustified
7
     force and unlawful detainment and arrest. CITY officers used excessive and unreasonable force to
8
     unlawfully detain KENNEDY. On February 25, 2017, KENNEDY filmed CITY officers. In
9
     response, officers tackled KENNEDY. CITY officer subsequently arrested KENNEDY.
10
            46.     COUNTY deputies then used excessive and unreasonable force on KENNEDY. After
11
     a strip search, KENNEDY asked Deputy FIELDS for a blanket. Kennedy then attempted to pick up a
12
     blanket. In response, FIELDS choked KENNEDY and slammed him to the ground. FIELDS then
13
     twisted and fractured KENNEDY’S elbow.
14

15
            47.     As a direct and proximate result of Defendants’ negligent actions, KENNEDY

16   sustained injuries and damages.

17          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

18
                                      NINTH CAUSE OF ACTION
19
                                            (Assault/Battery)
20                             (Against Defendant FIELDS and DOES 1-50)

21
            48.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 47 of this

22   Complaint.

23          49.     On February 25, 2017, KENNEDY filmed CITY officers from a safe distance. In

24   response, CITY officers tackled KENNEDY. CITY officers’ actions were excessive and
25   unreasonable compared to the threat that KENNEDY posed by filming.
26          50.     On February 26, 2017 at the Solano County Jail, Defendant County Sheriff’s Deputy
27   FIELDS, and other unidentified COUNTY Sheriff’s deputies intentionally struck KENNEDY with
28   their hands, fists, legs, and knees without any just provocation or cause. KENNEDY simply reached


                                          COMPLAINT FOR DAMAGES
                                         Michael Kennedy v County of Solano
                                                       - 11
            Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 12 of 13



1    for a blanket after asking for permission to do so. However, Deputy FIELDS grabbed KENNEDY
2    by the throat and punched him in the face. FIELDS also twisted KENNEDY arm, causing his elbow
3    to fracture. FIELDS actions were excessive and unreasonable compared to the threat that
4
     KENNEDY posed by reaching for a blanket.
5
             51.    Defendants' conduct was neither privileged nor justified under state statute or
6
     common law. As such, defendants’ use of excessive force amounts to assault and battery.
7
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
8

9                                      TENTH CAUSE OF ACTION
                                (Intentional Infliction of Emotional Distress)
10
                                          (Against All Defendants)
11
             52.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 51 of this
12
     Complaint.
13
             53.    Defendants knew or should have known their actions would cause KENNEDY
14
     emotional distress. Defendants intentionally ignored or recklessly disregarded the foreseeable risk
15
     that KENNEDY would suffer extreme emotional distress as a result of their conduct.
16
             54.    CITY officers knew KENNEDY had a right to film them. CITY officer also knew
17
     they did not have reasonable suspicion to arrest KENNEDY. As such, CITY officers knew, or
18
     should have known, that using excessive force to detain KENNEDY would cause him emotion
19

20
     distress. However, CITY officers tackled KENNEDY and arrested him.

21
             55.    COUNTY deputies knew that KENNEDY wanted a blanket to cover up. FIELDS

22   knew that KENNEDY was reaching for a blanket. As such, FIELDS knew, or should have known,

23   that using excessive force to prevent KENNEDY from taking the blanket would cause KENNEDY

24   emotion distress. However, FIELDS choked and punched KENNEDY. FIELDS knocked
25   KENNEDY to the ground. Then FIELDS twisted KENNEDY’S arm, causing his elbow to break.
26           56.    As a result of defendants’ collective actions, KENNEDY suffered from emotional
27   distress.
28           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.


                                          COMPLAINT FOR DAMAGES
                                         Michael Kennedy v County of Solano
                                                       - 12
          Case 2:19-cv-02311-MCE-DB Document 1 Filed 11/15/19 Page 13 of 13



1

2                                                  JURY DEMAND
3          Plaintiff hereby demands a jury trial in this action.
4

5
                                                        PRAYER
6
           WHEREFORE, Plaintiff prays for relief, as follows:
7
           1.     For general damages in a sum according to proof;
8
           2.     For special damages in a sum according to proof;
9
           3.     For punitive damages in a sum according to proof;
10
           4.     For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
11
           5.     For injunctive relief as the court deems appropriate including that the policies of
12
                  Defendant County for policy or policies relevant to authorizing, allowing, or ratifying
13
                  the practice by its Jail Personnel of being deliberately indifferent to
14

15
                  mental/psychiatric/medical health needs of the inmates;

16         6.     For cost of suit herein incurred; and

17         7.     For such other and further relief as the Court deems just and proper.

18

19   Dated: November 15, 2019                      LAW OFFICES OF JOHN L. BURRIS

20
                                                   /s/ John L. Burris
21                                                 John L. Burris, Esq.
                                                   Ben Nisenbaum, Esq.
22                                                 James Cook, Esq.
                                                   Attorneys for Plaintiff
23
                                                   MICHAEL DAVID KENNEDY
24

25

26

27

28



                                          COMPLAINT FOR DAMAGES
                                         Michael Kennedy v County of Solano
                                                       - 13
